Citation Nr: 0106807	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to May 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen a 
claim for service connection for paranoid schizophrenia.  In 
a Supplemental Statement of the Case (SSOC) dated in 
September 2000, the RO reopened the service connection claim, 
but denied the claim on the merits.


REMAND

Initially, the Board notes that the RO has reopened and 
adjudicated on the merits the claim for service connection 
for paranoid schizophrenia.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The claim for service connection for paranoid schizophrenia 
was initially denied by an RO decision dated in October 1966.  
The evidence of record at that time failed to show that pre-
existing paranoid schizophrenia was aggravated in service.  
The claim became final when the appellant withdrew his appeal 
in June 1967.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.204(b) (2000).  The RO declined to reopen this claim on 
the same basis in unappealed decisions dated in July 1969 and 
July 1972.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2000).  The RO again declined to 
reopen this claim in a July 1999 rating decision, and this 
appeal ensues from that decision.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, a previously 
disallowed claim can be reopened with the presentation of new 
and material evidence.  Id.  In October 1999, the appellant 
submitted a private psychologist opinion stating that his 
pre-existing psychiatric disorder "was aggravated by his 
experience in the military."  This opinion, when accepted as 
true, is relevant and probative to the question at hand, and 
cures a previous evidentiary defect for this claim.  As such, 
the Board agrees with the RO that new and material evidence 
has been submitted to reopen the claim.  

The Board next notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the duty to 
assist obligation of VA by creating new notice and duty to 
assist provisions.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the newly submitted evidence, the Board is of the 
opinion that the RO should obtain the complete clinical 
records from J.R.M., Ph.D.  The Board further notes that a 
January 1965 admission record from the Arkansas State 
Hospital reflects that there are records from previous 
admissions to this hospital which are not currently of 
record.  These records should be obtained, if available.  
After this development has been completed, the Board is 
further of the opinion that the RO should afford the 
appellant VA examination by a psychiatrist for opinion, based 
upon review of the claims folder, as to whether pre-existing 
paranoid schizophrenia increased in severity beyond the 
natural progress of the disorder during active service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the complete 
clinical records from J.R.M., Ph.D.  The RO 
should also attempt to obtain all inpatient 
treatment records from Arkansas State 
Hospital for the time period of 1961-65.

2.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He is also informed of his 
duty to cooperate with the RO in developing 
his claim, to include providing written 
consent(s) to obtain his private medical 
records.  Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (a claimant must cooperate by 
providing information within his/her 
control).

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by a psychiatrist in order to 
determine whether the pre-existing paranoid 
schizophrenia was aggravated in service.  The 
examiner should review the contents of the 
claims folder and obtain relevant history 
from the appellant.  Following the 
examination, the examiner should express 
opinion as to whether it is least as likely 
as not that the appellant's pre-existing 
paranoid schizophrenia increased in severity 
beyond the natural progress of the disorder 
during active service?  The examiner must 
indicate his review of the claims folder and 
provide a rationale for the opinion 
expressed.  If an opinion cannot be medically 
determined without resort to mere speculation 
or conjecture, this should be commented upon 
in the report.  The claims folder and a copy 
of this remand must be made available to the 
examiner.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2000) and 
any other pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





